Citation Nr: 0929534	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-38 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for VA benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to 
December 1945.  The appellant in this matter is the former 
spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's claim for benefits was received by the RO 
on February 2, 2006.

2.  The Veteran and the appellant were married in 1935; they 
remained married until the death of the Veteran in September 
1969.

3.  The appellant subsequently remarried in March 1977, at 
age 59, and remained married until the death of her second 
husband in January 1991.  

3.  The appellant's second marriage was not terminated prior 
to November 1, 1990 nor terminated by legal proceedings 
commenced prior to November 1, 1990.





CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for the purpose of establishing entitlement to 
Department of Veterans Affairs benefits are not met. 38 
U.S.C.A. §§ 1521, 1541 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(j), 3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the 
VCAA have been codified, as amended, at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim on appeal, the appellant and her 
representative have been notified of the reasons for the 
denial of the claim, provided with the relevant regulations 
(see November 2006 statement of the case), and afforded the 
opportunity to present evidence and argument with respect to 
the claim. The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant. As will be explained below, the claim lacks legal 
merit. 

As the law, and not the facts, is dispositive of the claim, 
the duties to notify and assist imposed by the VCAA are not 
applicable. See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


The Merits of the Claim

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service 
requirements to receive pension benefits if the Veteran 
served in the active military, naval or air service for 90 
days or more during a period of war. Here, the Veteran served 
more than ninety days during World War II. 38 C.F.R. § 3.2(e) 
(2008). Thus, he met the service requirements to receive 
pension benefits, and the appellant is eligible to receive 
death pension benefits under 38 U.S.C.A. § 1541 if she may be 
recognized as the surviving spouse of the Veteran.

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j), and who was the spouse of the Veteran at 
the time of the Veteran's death. 38 C.F.R. § 3.50(b). A 
surviving spouse must also have lived with the Veteran 
continuously from marriage to death, and, except as provided 
in 38 C.F.R. § 3.55, not remarried or lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person. 38 C.F.R. §§ 
3.50(b)(1), (2).

38 C.F.R. § 3.1(j) provides that marriage means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the marriage occurred. 38 U.S.C.A. § 
1541 (f)(1)(C) provides that a surviving spouse of a World 
War II Veteran must have been married to the Veteran prior to 
January 1, 1957. In this case, the evidence reflects that the 
Veteran and the appellant were validly married in March 1935, 
and they were married at the time of his death. Thus, the 
appellant meets the requirements for a surviving spouse under 
38 C.F.R. §§ 3.1(j) and 3.50(b), and 38 U.S.C.A. § 1541 
(f)(1)(C).

However, the evidence reflects that the appellant remarried 
in March 1977.  Thus, the appellant does not qualify as the 
Veteran's "surviving spouse" under 38 C.F.R. § 3.50(b)(2), 
unless she falls within an exception to this regulation as 
provided by 38 C.F.R. § 3.55. 

Pertinent to the instant appeal, and as noted above, 38 
C.F.R. § 3.55 provides some exceptions to the general bar 
(enunciated in 38 C.F.R. § 3.50) to a widow's benefits 
created by her remarriage. 

The regulation provides, as is relevant here, that "on or 
after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse, shall not bar the furnishing of 
benefits to such surviving spouse provided that the marriage 
has been terminated by death, or has been dissolved by a 
court with basic authority to render divorce decrees, unless 
VA determines that the divorce was secured through fraud by 
the surviving spouse or by collusion." See 38 C.F.R. § 
3.55(a)(2). 

The appellant contends that although she continued to be 
married to her second husband after November 1, 1990, she 
should be granted survivor benefits because the second 
marriage ended only 64 days past the November 1, 1990 
deadline due to his death. (See VA Form 9 dated December 13, 
2006).

The evidence in this matter clearly indicates that the 
marriage was not "terminated" prior to November 1, 1990, or 
"terminated" by legal proceedings commenced prior to 
November 1, 1990. The appellant's second husband died in 
January 1991, 64 days after the November 1, 1990 deadline.  
The death certificate indicates, and the appellant does not 
dispute, that at the time of her second husband's death, a 
valid marriage existed.  Thus, as the appellant's remarriage 
did not terminate prior to November 1, 1990, and was not 
terminated by legal proceedings commenced prior to November 
1, 1990, she does not fall within the exception specified in 
38 C.F.R. § 3.55(a)(2).

Additionally, the appellant's son contends, on his mother's 
behalf, that the appellant remains eligible for VA benefits 
because she remarried after age 57. (See May 2006 statement). 

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a Veteran 
shall not bar the furnishing of specified benefits, such as 
dependency and indemnity compensation (DIC), to such person 
as the surviving spouse of the Veteran. Pub. L. No 108-183, 
117 Stat. 2653 (2003) (codified at 38 U.S.C.A. § 
103(d)(2)(B)). 

VA's regulations have been amended to reflect this statutory 
change stating that the remarriage of a surviving spouse 
after the age of 57 shall not bar the furnishing of benefits 
relating to DIC compensation under 38 U.S.C.A. § 1311, if the 
application for such benefits was received by VA before 
December 16, 2004.  38 C.F.R.
§ 3.55(a)(10) (emphasis added).

The appellant was 59 years old at the time of the remarriage; 
however, her application for benefits was not received by VA 
before December 16, 2004. The appellant's claim for benefits 
was received by VA on February 2, 2006, which is after 
December 16, 2004, and therefore, the appellant does not 
qualify for this exception.

The Board emphasizes that in rendering its decisions, the 
Board is bound by the applicable statutes and regulations. 
See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.101(a) (2008). Here, the language of the applicable 
regulations make clear that the appellant could only be 
considered the surviving spouse of the Veteran for purposes 
of death pension benefits if her remarriage was terminated 
prior to November 1, 1990 or terminated by legal proceedings 
commenced prior to November 1, 1990. As the evidence clearly 
indicates otherwise, the Board cannot, as requested, cast 
aside the language of the applicable regulations based on the 
assertion by the appellant that she was only 64 days past the 
November 1, 1990 deadline. As the application for benefits 
was made after December 16, 2004, no further consideration 
can be given on the claim under 38 C.F.R. § 3.55(a)(10). 

For all the foregoing reasons, the Board must conclude that 
the appellant may not be recognized as the surviving spouse 
of the Veteran, and, as such, her claim for death pension 
benefits is without legal merit. As the law is dispositive of 
this claim, it must be denied for lack of legal merit. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for the purposes of establishing entitlement to Department of 
Veterans Affairs benefits, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


